Citation Nr: 1610758	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2004.  The Veteran served in the Army National Guard and had Active Duty for Training (ACDUTRA) from July 2, 1969 to November 2, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue was Remanded by the Board in December 2009, December 2010 and May 2012 for additional development.  The issue has since returned to the Board. 

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2014.  A previous hearing with a retired VLJ was conducted in July 2009.  Transcripts of the hearings are associated with the claims file.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates the Veteran's low back condition preexisted active duty service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing condition was not aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2015); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

Service connection 

The Veteran is seeking entitlement to service connection for a low back condition.  He has essentially asserted that a pre-existing back condition which onset in 1993 was aggravated (i.e. worsened beyond its natural progression) due to two specific injuries while on active duty.  The Veteran reports his first injury was a fall off of a curb where he fell flat on his face after receiving new bifocals.  The second injury occurred one week later while he was carrying equipment and marching; he felt a sharp pain in his upper, mid-back area and it shot down all the way down his left leg.  See e.g., September 2014 Board hearing transcript.  He also contends that he incurred a new, distinct low back injury while in-service.  Alternatively, the Veteran argues that his abnormal gait due to his service-connected knee conditions aggravated his low back condition.   

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Veteran has a current diagnosis of chronic low back pain due to significant disc disease at the L1-L2 level and spondylosis of L5-S1.  See November 2004 VA examination.  

There is no specific enlistment examination of record regarding the Veteran's second period of active duty from May 2003 to May 2004.  As such, the Veteran will be presumed to have entered service in sound condition with respect to a low back condition.  38 U.S.C.A. §§ 1111 (West 2015); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

The Board finds the evidence of record clearly establishes the Veteran had a low back condition which pre-existed his military service.  Prior to his period of active duty in 2003, a private medical evaluation in July 1997 was conducted as related to an injury sustained while working as a deputy sheriff.  On November 18, 1993, the Veteran injured his low back with increasing pain which occurred again in March 1994.  The private physician found the Veteran's back injury rendered him incapacitated for the performance of his job duties.  A May 29, 1995 MRI indicates a mild central spinal encroachment at the L1-L2 level secondary to broad disc bulging, a small right paracentral focal disc protrusion at L3-L4 level, grade II spondylolisthesis L5-S1 level with probable bilateral L5 spondylolysis and mild right femoral stenosis.  An August 1998 Workers Compensation Appeals Board record indicates the Veteran received permanent disability for this injury.  A document dated June 22, 1999 stated the medical duty review board had reviewed his appeal and approved his retention into the Army National Guard with no detail regarding the status of his low back condition.  Significantly, VA examiners in April 2010, November 2011 and January 2012 specifically stated that the Veteran's low back condition clearly and unmistakably pre-existed service.  Further, VA examination reports in January 2010 with a January 2011 addendum reference that a low back condition pre-existed service.  See e.g., January 2010 (the Veteran had chronic low back pain prior to being activated and he was on work-related disability for such) and January 2011 addendum (the Veteran had a preexisting disease process with a central disc at 1-2 with spinal encroachment back in 1996).  There is no conflicting medical evidence of record, though private opinions from August 2009 and October 2012 suggest a new, separate back injury was incurred in-service (i.e., a new back condition was incurred in-service which did not pre-exist service).  Notably, the Veteran has acknowledged the existence of a 1993 back condition which existed prior to service.  However, he has also made the argument that a new, mid-back area (rather than the low back) injury occurred on active duty and his former low back condition resolved prior to the 2004 in-service injuries.  Given the pre-service documentation of a low back condition and the VA examiner's clear opinions from April 2010, November 2011 and January 2012, the Board finds the medical evidence of record clearly and unmistakably demonstrates that the Veteran's low back condition pre-existed his active duty service.  

Having found that the low back condition preexisted service, the Board must also address the matter of whether the presumption of aggravation has been rebutted by clear and unmistakable evidence.  In essence, the Board must determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  See VAOPGCPREC 3-2003.  

STRs reflect that the two injuries reported by the Veteran were well-documented in April 2004 and in subsequent treatment records for low back pain treatment.  See e.g., treatment records dated April 24, 2007, May 6, 2004, May 18, 2004 and September 12-13, 2004.  As reported, the first injury was in an April 6, 2004 record where it was noted the Veteran tripped on a curb and fell.  The Veteran was assessed, in part, as having chronic pain back with a recent exacerbation with referred pain in the left lower extremity and was placed on a temporary profile.  See also, physical profile dated April 6, 2004.  The second injury was documented in an April 12, 2004 record with more detail provided regarding the circumstances of the injury, i.e., he was carrying a back pack in a May 10, 2004 MRI order.  The April 2004 record noted the Veteran re-aggravated his back, he had been to the emergency room and was following up.  The impression was chronic degenerative joint disease with grade I spondylosis.  As such, the STRs support the Veteran suffered back injuries while on active duty.

The record contains conflicting medical evidence regarding whether or not the Veteran's low back condition was aggravated during active duty service.  Positive evidence includes private medical opinions from August 2009, October 2012 and a VA addendum opinion dated January 18, 2011 (the original January 28, 2010 opinion found mere speculation prior to the receipt of an MRI from May 13, 2004) which essentially found aggravation of the Veteran's condition by his in-service 2004 injuries.  Negative evidences include VA opinions from October 2005 and November 2011.  The Board notes negative opinions were provided regarding aggravation as secondary to the Veteran's service-connected knee conditions in VA examination reports dated April 21, 2010 and January 25, 2012; however, it is not necessary to address service connection on a secondary basis in this case.  

In light of the documented in-service back injuries and conflicting medical opinions, the Board concludes that the evidence does not clearly and unmistakably establish that the claimed low back condition was not aggravated by service.  Thus, the presumption of aggravation has not been rebutted.

As the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's low back condition pre-existed service but does not establish clearly and unmistakably that the condition was not aggravated by service, the Board finds the service connection for low back condition is established and the claim must be granted.  



ORDER


Entitlement to service connection for a low back condition is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


